                                          Case 5:17-cv-00072-BLF Document 718 Filed 09/24/20 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     FINJAN LLC,                                       Case No. 17-cv-00072-BLF
                                   8                    Plaintiff,
                                                                                           ORDER INFORMING PARTIES OF
                                   9             v.                                        TRIAL STATUS
                                  10     CISCO SYSTEMS INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The United States District Court for the Northern District of California will resume civil

                                  14   trials on October 1, 2020. Accordingly, the Court confirms that trial will commence for this case

                                  15   on October 19, 2020.

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: September 24, 2020

                                  19                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  20                                                   United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
